Citation Nr: 0330803	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a mid and low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  

The Board notes that service connection for a bilateral knee 
condition and a back condition was denied by the RO in a 
rating decision dated in October 1989.  The veteran was 
notified of this decision in November 1989.  Within a year 
of this notification, in June 1990, the veteran submitted 
two statements asserting that her back and knee disorders 
were incurred in service.  She submitted another statement 
in August relative to her claim and asked for a hearing.  
This statement was in response to the July letter to her 
denying her claim, which included back and knee conditions.

The issues on appeal were initially styled as new and 
material.  By a Board decision dated September 1998, it was 
found that the veteran's two June 1990 and the August 1990 
statements could reasonably be construed as expressing 
disagreement with the November 1989 denial of service 
connection for back and knee disorders.  The Board remanded 
so that the RO could issue an SOC setting forth the 
pertinent evidence and law and regulations as to whether 
service connection for back and bilateral knee disorders was 
warranted.


REMAND

The veteran has not had a VA examination to determine the 
etiology of her bilateral knee and mid and low back 
disorders.  Under these circumstances, the veteran is 
entitled to VA examinations under the provisions of 
38 U.S.C.A. § 5103A(d).  

In addition, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, the RO must 
ensure that all provisions of VCAA are properly applied in 
the development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
a VA orthopedic examination to ascertain 
the nature and etiology of her bilateral 
knee disorders.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
all diagnoses of the knees that the 
veteran has.

          B.  For each diagnosis 
reported in response to item A, above, 
the examiner should state a medical 
opinion as to whether it is at least as 
likely as not that the disorder is the 
result of any disease or injury in 
service.  A complete rationale for the 
opinion must be provided.

2.  The veteran should be scheduled for 
a VA orthopedic examination to ascertain 
the nature and etiology of her mid and 
low back disabilities.  It is imperative 
that the claims file be made available 
to the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
all diagnoses of the mid and low back 
that the veteran has.

          B.  For each diagnosis 
reported in response to item A, above, 
the examiner should state a medical 
opinion as to whether it is at least as 
likely as not that the disability is the 
result of any disease or injury in 
service.  A complete rationale for the 
opinion must be provided.

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA 
are properly applied in the development 
of the appellant's claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits are not 
granted, the veteran and her 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until she 
is notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




